Citation Nr: 1730104	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  03-05 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) prior to May 17, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1978 to November 1982, with additional service in the Army Reserves.  He was honorably discharged.  

In July 2011, the Board held that a claim for TDIU was reasonably raised by the Veteran's statements at a January 2010 VA examination.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which originally granted TDIU effective December 26, 2012.  The Board then remanded the case for further development in July 2011, August 2012, July 2013, and September 2014.

In October 2015, the Board remanded the Veteran's claim for additional development, including obtaining a Social Work and Industrial Survey outlining how the Veteran's employability between 2002 and 2012 was affected by his service-connected disabilities, both individually and in the aggregate.  

The claim has now been returned to the Board for review.  Upon reviewing the development since October 2015, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (2014).


FINDING OF FACT

Prior to May 17, 2012, the Veteran's service-connected disabilities by themselves are not of sufficient severity to produce unemployability.


CONCLUSION OF LAW

Prior to May 17, 2012, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated August 2011, the Veteran was informed of the evidence and information necessary to substantiate the claim for total disability due to individual unemployability, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, with three exceptions noted below that will not be considered, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  TDIU

The Veteran is claiming entitlement to an earlier effective date for individual unemployability due to service-connected disability (TDIU).  His current effective date is May 17, 2012, the date that he was service-connected for posttraumatic stress disorder (PTSD) at 70 percent.  Pursuant to a July 2011 Board decision, the Veteran's claim for TDIU was recognized under Rice v. Shinseki, 22 Vet. App. 447 (2009), and an included claim within his increased rating claim, based on the Veteran's statements at a January 18, 2010 VA examination.  Since the TDIU claim was part of claims for increased rating going back to 2002, the Board will consider evidence from 2001.  

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Prior to May 17, 2012, the Veteran's service-connected disabilities are laceration of the left hand ulnar nerve at 10 percent, post-laceration scars of the right index finger at 10 percent, scars of the left maxilla at 10 percent, hemorrhoids at 0 percent, and scars of the face at 0 percent, with a combined rating of 30 percent.  The Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  

Three medical opinions of record are not probative.  A September 2013 VA examiner stated that the Veteran's service-connected hand disorders, scars, and hemorrhoids did not preclude employability because the Veteran had been able to work as a cook in the Army and that the function of the Veteran's hands was intact.  This opinion ignores the Veteran's own testimony about his limited hand function and prior VA medical opinions describing hand numbness and weakness.  A November 2013 VA opinion by an orthopedic surgeon indicated that the Veteran had no restrictions regarding gainful employment prior to February 28, 2012, could not be gainfully employed between February 28, 2012, and March 19, 2012, could be considered gainfully employed in activities not requiring fine left hand function between March 20, 2012, and May 17, 2012, and could not be employed in activities that required heavy lifting with the left hand from May 17, 2012, to December 26, 2012.  However, the November 2013 VA opinion is entirely speculative, contains no supporting data or facts, and is therefore not probative.  Due to the lack of underlying factual bases, these opinions will not be considered in assessing the Veteran's entitlement to TDIU.  

Unfortunately, the April 2017 VA Social and Industrial Survey is also not sufficiently probative.  This opinion concludes that the extent of the Veteran's service-connected disabilities would not enable him to work.  This conclusion is supported by consideration of symptoms related to service-connected disorders such as PTSD, pain in hands, scars, and hemorrhoids, and nonservice-connected symptoms.  Because this conclusion is based on PTSD symptoms, it is not probative regarding entitlement to TDIU prior to May 17, 2012, when the Veteran became service-connected for PTSD.  Because it is based on symptoms due to nonservice-connected disorders, it is also not probative regarding TDIU generally.  For these reasons, the April 2017 Social and Industrial Survey will not be considered in assessing the Veteran's entitlement to TDIU.  

However, even though the April 2017 VA Social and Industrial Survey is not sufficiently probative, after further review, the Board finds that there was substantial compliance with the October 2015 Board remand instructions, and that a sixth remand for an additional Social and Industrial Work Survey is not warranted.  The Veteran's claim for TDIU has already been the subject of five prior remands, dated July 2011, August 2012, July 2013, September 2014, and October 2015.  In the October 2015 Board remand, the Board stated that "[t]he ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work."  Therefore, to this end, the Board requested that an examiner review the July 2015 Social and Industrial Work Survey and determine if neuropsychological testing should be conducted.  The examiner was then to comment on the Veteran's ability to secure or follow a substantially gainful occupation as a result of service-connected disabilities during the following time periods: 1) from 2002 to 2012; 2) from February 2012 to December 2012; and 3) from May 2012 to December 2012.  

In April 2016, a nurse practitioner completed a Social and Industrial Work Survey.  The examiner stated that she reviewed the July 2015 examination.  She concluded that the Veteran's scars and hemorrhoids did not preclude unemployability, individually or in the aggregate.  She also opined that a neuropsychological or neurology evaluation would be beneficial in determining the exact etiology and extent of the Veteran's cognitive impairment.  She did not state whether the Veteran's neuropathies, individually or in the aggregate, precluded unemployability.  She also did not address unemployability during the requested time frames.  

In an April 2017 rating decision, the RO extended the effective date of the Veteran's TDIU from December 26, 2012, to May 17, 2012.  Prior to May 17, 2012, the remaining issue is whether the Veteran was rendered unemployable due laceration of the left hand ulnar nerve, post-laceration scars of the right index finger, scars of the left maxilla, hemorrhoids, and scars of the face.  Regarding hemorrhoids and scars, the April 2016 Social and Industrial Work Survey concluded that the Veteran's scars and hemorrhoids did not preclude unemployability, individually or in the aggregate.  

The April 2016 Social and Industrial Work Survey did not specifically address whether the Veteran's neuropathies individually precluded employability or whether all service-connected conditions, individually or in the aggregate, precluded unemployability from 2002 to May 2012.  Taken as a whole, however, this does not mean that there was not substantial compliance with the October 2015 remand instructions.  Regarding the Veteran's neuropathies individually, the overwhelming weight of evidence from the Veteran's own statements and VA examinations, as will be elucidated more fully below, indicates that prior to May 17, 2012, substantial symptomatology due to nonservice-connected conditions contributed to the Veteran's unemployability.  In September 2015, the Veteran submitted a private medical opinion that is consistent with this conclusion.  Even if the April 2016 VA examiner, or another examiner, were to opine that the Veteran's service-connected neuropathies alone were of sufficient severity to produce unemployability, this would not disturb the overwhelming weight of evidence suggesting otherwise.  As will be discussed below, there is also substantial evidence of record from November 2004, which will also assist the Board in deciding the Veteran's remaining claim on appeal.  

An October 2016 VA opinion states that the Veteran's condition includes PTSD and neurocognitive symptoms that overlap and render him unemployable.  This conclusion is consistent with the weight of additional evidence of record, to be discussed below.  In light of the October 2016 VA opinion and substantial corroborating evidence, additional neuropsychologial testing is not required.    

For these reasons, the Board finds that there has been substantial compliance with its prior remand instructions, in that the RO completed a Social and Industrial Work Survey and obtained the October 2016 VA opinion.  Also, as will be described below, substantial corroborating evidence allows the Board "to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  This was the point of the October 2015 remand instructions.  Because there has been substantial compliance and the overwhelming weight of evidence suggests that the Veteran's service-connected disabilities alone are not of sufficient severity to produce unemployability, an additional remand is not necessary.  

Prior to May 17, 2012, the evidence of record weighs against a finding that the Veteran's service-connected disabilities by themselves were of sufficient severity to produce unemployability.  During an October 2011 VA examination, the Veteran stated that he had been disabled since 1986 because of depression, memory loss, and hand weakness.  At the time this statement was made, the Veteran was not service-connected for depression or memory loss, suggesting that the Veteran's service-connected disabilities alone were not of sufficient severity to produce unemployability.  

Consistent with this, an April 2015 VA medical opinion stated that from 2002 to 2012, the Veteran's non-PTSD, service-connected disabilities did not preclude him from gainful employment, but that numerous other health concerns may have precluded employability.  A September 2015 private medical examiner noted there were multiple co-morbidities, specific examples of which were PTSD, dementia, and flare-ups of gouty arthritis in multiple joints, that rendered the Veteran totally disabled and really unemployable.  An April 2016 VA Social Work and Industrial Survey noted that the Veteran retired in 1986 because of his PTSD, for which he was not service-connected until May 17, 2012, and depression.  An October 2016 C&P Examination Note specifically stated that it was the Veteran's "symptoms from PTSD and neurocognitive disorder" that prohibited gainful employment.  In October 2011, a VA examiner stated that the Veteran was "disabled since 1986 because of depression, memory loss, and hand weakness."  Taken together, these records suggest that prior to May 17, 2012, the Veteran's service-connected disabilities alone were not of sufficient severity to produce unemployability.  

Regarding unemployability due to service-connected disabilities on an individual basis, the April 2016 VA Social Work and Industrial Survey indicated that the Veteran's hemorrhoids, by themselves, did not preclude employability.  The same was true for the Veteran scars, individually or collectively.  Consistent with this, VA scars examinations dated March 2012, April 2012, and April 2014 indicated that the Veteran's service-connected scars did not result in limitation of function and an August 2006 VA examiner stated that the Veteran experienced "mild to nil functional impact" because of facial scars and only "moderate functional impairment" because of facial cysts.  For the hands, a November 2004 VA examiner stated that "functional loss due to pain in the hands as a result of service injury is moderately significant," not severe or completely disabling.  This evidence also weighs against entitlement to TDIU prior to May 17, 2012.  

Statements regarding the Veteran's receipt of Social Security disability benefits further support a finding that prior to May 17, 2012, the Veteran's service-connected disabilities alone were not of sufficient severity to produce unemployability.  During a March 2012 VA examination, the examiner listed "diabetes," for which the Veteran had been on disability since 1986, as an additional diagnosis not listed on the questionnaire that impacted his ability to work.  In a March 1987 Disability Report, the Veteran listed "heart problem" and "trouble breathing" as his disabling conditions.  Under a section entitled "[e]xplain how your condition now keeps you from working," the Veteran listed weakness, foot pain, chest pain, nose bleeds, dizziness, stomach pains, and breathing problems.  The Veteran listed "hand pain" as a reason for medical visits, but did not list any hand or scar disabilities as disabling conditions.  In a May 1987 SSA document, "hypertension" was listed as the "primary diagnosis" of "Disability Determination."  Since the Veteran is not service-connected for diabetes, heart problems, respiratory problems, or hypertension, all of which were described as disabling conditions, this evidence also weighs in favor of a finding that prior to May 17, 2012, the Veteran's service-connected disabilities alone were not of sufficient severity to produce unemployability.  

In reaching this conclusion, the Board has considered the Veteran's lay statements regarding symptomatology.  During a September 2003 VA examination, the Veteran stated that he had been unemployed since 1985 because of his hand condition.  During a January 2010 VA examination, the Veteran stated that his left hand strength had been decreasing and that he had been unable to do any physical activity since 1985.  During the March 2016 VA examinations, the Veteran reported dropping things with his left hand, decreased ability to grip and open containers with his left hand, decreased ability to concentrate when working due to pain and swelling of scars, and that he was unable to work for a period of time when one scar became unstable.  During an April 2016 VA Social Work and Industrial Survey, the Veteran's wife stated that the Veteran had problems with repetitive motion activities involving the left hand.  Consistent with these nerve problems, a December 2012 VA examiner stated that the impact of the Veteran's peripheral neuropathy was difficulty lifting objects when the pain flared.  The Veteran has described similar symptoms in other medical records and personal statements contained in the claims file.  

The Veteran and his wife are competent to report these symptoms because such symptoms are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, these lay statements are insufficient to establish unemployability due to service-connected disabilities alone where, as here, there is substantial competent evidence from the Veteran and several medical professionals that shows that prior to May 17, 2012, the Veteran's service-connected disabilities alone were not of sufficient severity to produce unemployability.  

Given the overall disability picture, the Board finds that the evidence as a whole indicates that prior to May 17, 2012, the Veteran's service-connected disabilities alone were not of sufficient severity to produce unemployability.  Referral of the claim to the Director, VA Compensation and Pension Service, is therefore not warranted.


ORDER

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to May 17, 2012, is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


